DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 11/29/2021.
Reasons for Allowance
Claims 1-2, 4-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10: this claim invokes 112(f) as discussed in the previous Office Action. The prior art fails to disclose a specific electronic device comprising: 
	an audio adjustment module, in light of specification, may be realized by a CPU (Central Processing Unit) and/or GPU (Graphic Processing Unit) and a specific algorithm to determine a volume gain based on a predetermined sound category included in the audio data when one of the predetermined sound categories is included in the audio data, and to adjust a volume of the audio data according to the volume gain; and
	6a performance evaluation module, in light of specification, may be realized by a CPU (Central Processing Unit) and/or GPU (Graphic Processing Unit) to use a first performance computation to execute a first computation amount to obtain a first computation time, and to use a second performance computation to execute a second computation amount to obtain a second computation time, wherein the performance evaluation module uses one of a plurality of algorithms as a test algorithm according to the first computation time and the second computation time, and the performance evaluation module runs a test program corresponding to the test algorithm to obtain a test time, wherein the performance evaluation module uses the test algorithm as a selected algorithm when the test time is less than a test threshold,  audio recognition module uses the selected algorithm to recognize the audio data.
	Furthermore, the above limitations in combination with the rest of the disclosed limitations as the whole cause the claim distinguished from the prior art.
Regarding independent claim 1: this claim is the corresponding method that executed by the electronic device of claim 10 and allowed under the same reasons that applied to claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID L TON/Primary Examiner, Art Unit 2654